DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/461,776 filed on May 16, 2019 in which claims 1-12 are presented for examination.

Status of Claims
Claims 1-12 are pending, of which claims 1, and 12 are in independent form. Claims 1-12 are rejected under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lastra Diaz et al. (US 2016/0179945 A1) in view of  Surendran et al. (2010/0318537 A1). 

Regarding claim 1, Lastra Diaz teaches a device for generating a pivot drug database implemented in a computer system, the device comprising: an extraction unit configured for extracting the data from a set of elementary drug data sources, the elementary drug data sources storing drug-related data, each elementary data source being associated with a representation of the data (i.e., in the search stage, the system extracts a collection of candidate passages using the key term of the expanded query, and (2) in the retrieval stage, the system compute both, the semantic matching among the query and the passages, and the ranking using the full semantic representation for the query and the passages. The semantic matching of the queries and documents is a high computational task whether the full semantic representation is used, thus, the system uses a pre-selection stage based in a keyword-based query expansion method to retrieve all the candidate passages; [0100]).
	Lastra Diaz teaches a structuring unit configured for structuring the extracted data by applying a pivot ontology to said extracted data, said pivot ontology defining classes derived from one or more ontologies of the drug and relationships between said classes, which provides structured data associated with a graph representing the relationships between the classes corresponding to said structured data (i.e., The present invention pertains to the field of information retrieval (IR). It particularly relates to the disclosure of a novel method and system to build a structure-preserving ontology-
	Lastra Diaz teaches majority of the limitation of the device being configured for generating said pivot drug database according to said graph and said structured data, the pivot database storing said structured data (i.e., If the sentences within a document are considered as information units, these graph-based methods could benefit from the proposed model in the present invention, because the graphs are derived from the semantic similarity among sentences obtained through adaptations of a vector space model and a set of semantic features; [0052]).
	However, Lastra Diaz does not explicitly disclose pivoting.
	Meanwhile, Surendran discloses providing knowledge content to users; [Title]. This is similar to Lastra Diaz teaching because of retrieval model which uses an ontology-based conceptual representation for the content of any sort of information unit, whose main goal is its indexing, retrieval and ranking regarding to a user query; [0012].
Furthermore, Surendran teaches generating said pivot drug database according to said graph and said structured data, the pivot database storing said structured data (i.e., The knowledge base includes a knowledge content database that comprises at least a content graph, a social graph, a user activity graph, and temporal data relating to each of the content graph, the social graph and the user activity graph. The data stored in association with the knowledge content database is integrated and stored in a common, flexible data storage schema, e.g., a star or snowflake storage schema. Still 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Lastra Diaz and Surendran before him/her, to modify the method of Lastra Diaz with the teaching of Surendran to improve indexing and retrieving. The motivation to combine is apparent in Lastra Diaz’s reference, because of the indexing and retrieval of semantically annotated information units from a collection of semantically annotated indexed information units in response to a query using an ontology-based IR model; [Abstract]. Therefore, it would be advantageous to have an improved processes for generating and providing knowledge content to users utilizing a web architecture that integrates information across data silos through a common, flexible data storage schema; [Abstract]). 

Regarding claim 2, Lastra Diaz teaches wherein the extraction unit is configured for retrieving the data of the elementary data sources in the form of a description file in an initial format, the extraction unit comprising a parser configured for scanning the data of each description file in the initial format and a transformation function for transforming the description file in the initial format into a description file in a target format, from the scanned data (i.e., The ontology-based IR model proposed in this invention defines a new paradigm for the semantic indexing of all sort of semantically annotated data, 

Regarding claim 3, Lastra Diaz teaches characterized in that the structuring unit comprises a parser configured for scanning each description file in the target format and for searching for similarity information between the scanned data and the classes of the pivot ontology, the structuring unit being configured for applying the pivot ontology to the scanned data by associating it with classes and relationships according to the similarity information, said graph representing the classes and said links (i.e., The system uses an ontology-based parser to extract a collection of semantic predicates from the queries and documents, to be used as its representation. The retrieval of related documents is made in two stages: (1) candidate selection, and (2) comparison and ranking. The system holds the indexed corpus organized in domain-based clusters, and it uses a naive Bayes classifier to get the closest cluster for any input query. The filtered documents are semantically compared and ranked with regards to the query using a scoring method that combines weighted scores designed by type of semantic predicates; [0099]).

Regarding claim 4, Lastra Diaz teaches wherein one of the preceding claims, characterized in that the pivot ontology comprises three main classes: A main class "Ingredient"; A main class "Drug"; and A main class "Clinical Drug", the three main 

Regarding claim 5, Lastra Diaz characterized in that wherein the "Drug" class is the top class and comprises a set of subclasses (i.e., The intrinsic geometry of any ontology is defined by three algebraic structures: (1) the order relation of the taxonomy, (2) the intrinsic semantic distance among the classes and individuals, and (3) the set inclusion for the individuals and subsumed classes of the ontology; [0251]).

Regarding claim 6, Lastra Diaz teaches characterized in that wherein the subclasses comprise a set of "clinical" type classes and a set of "commercial" type classes (i.e., the definition of the semantic representation space as the universal set of weighted-mentions to individuals and classes within the populated base ontology, space that we call Intrinsic Ontological Spaces; [0253]).

Regarding claim 7, Lastra Diaz teaches wherein one of claims 4 through 5, characterized in that the top class "drug" is connected by a relationship of the "possesses" type to the "Ingredient" class (i.e., The IR model herein proposed is the first one to use an ontology-based semantic distance and the Hausdorff distance as ranking method, unifying the representation of weighted-mentions to classes and 

Regarding claim 8, Lastra Diaz teaches wherein one of the preceding claims, characterized in that the pivot ontology (40) is represented according to a chosen query language (i.e., The proposed model unifies the representation of the classes and individuals of the ontology in a same semantic metric space, while their intrinsic semantic relations are preserved. The documents, or other information units, are represented by sets of weighted-mentions to individuals and classes in the ontology, while the queries are represented as sets of mentions to individuals and classes considered as sets of subsumed concepts and individuals; [0267]).

Regarding claim 9, Lastra Diaz teaches a drug-related analysis device, characterized in that wherein it comprises a server and the pivot database generated by the device as claimed in one of the preceding claims, the device being capable of querying said pivot database in response to at least one query received from a client device and returning the result to the client device (i.e., see at least FIG. 14a).

Regarding claim 10, Lastra teaches characterized in that wherein the analysis device is a device for assisting medical prescription (i.e., The main motivation of this work is the development of an IR model for biomedical applications, where the documents are represented as sets of concepts within a common ontology. Rada et al. proposes to use the shortest path between concepts within an ontology as a measure of its semantic distance, and they call this measure "distance"; [0068]).

Regarding claim 11, Lastra teaches characterized in that wherein the analysis device is a drug interaction analysis device (i.e., see at least FIG. 1 for a drug analysis device).

Regarding claim 12. Claim 12 is essentially the same as claim 1 and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/8/2021